                                   MAGISTRATE JUDGE'S MINUTES
                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF ARIZONA – TUCSON
U.S. Magistrate Judge: Jacqueline M.
                                                   Date: May 24, 2019
Rateau
USA v. Robert Francis Krebs                        Case Number: CR-18-00263-001-TUC-JGZ (JR)

Assistant U.S. Attorney: Raquel Arellano
Attorney for Defendant: Jorge Leonardo Costales and Gregory Berger, Assistant Federal Public
Defenders
Interpreter: N/A
Defendant: ☒ Present       ☒ Custody


STATUS HEARING re Competency (continued from 5/7/2019):
Examination of the Government’s witness, Dr. Cochrane, is continued and completed.
Defendant declines the opportunity to testify.
Recess held 10:59 AM to 11:30 AM.
Government’s exhibit # 8 is admitted over the objection of the defense.
Exhibit #7 (Krebs Video Interview @ FBI Office on 1/28/2018) played in open court.
The Court orders a one week transcript.
The parties shall submit briefings to the Court, no more than 15 pages in length, by no later than
12:00 PM on 6/7/2019.
Summations will be heard on 6/10/2019 at 2:00 PM.
The Court will maintain the exhibits.



Recorded By Courtsmart                                                            Status Hearing:
Deputy Clerk Amanda Smith                                                         1hr 45 min

                                                                                  Start: 10:02 AM
                                                                                  Stop: 12:16 PM
